DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 03, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed October 08, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the reference listed that is not in the English language (ZHANG GUANCHENG; "Theory Basis of Electrical Appliances").  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not provide adequate description about the necessary steps or flowcharts to perform the claimed function in claim 1, such as “a circuit to derive an alternating test current from the phase conductor via a ground conductor”, “a sensing apparatus to detect the alternating test current”, “wherein the evaluation apparatus is configured to detect a zero crossing for the alternating test current”, and “the sensing apparatus and the evaluation apparatus are configured to identify continuity of the ground conductor wherein an amperage of the alternating test current is relatively low in comparison with an amperage of the current switched by the switching apparatus”. Regarding to claim 10, the specification does not provide adequate description about the limitation “the evaluation apparatus is configured to ascertain a period for the alternating test current and is configured to compute a zero crossing in advance”. Also, regarding to claim 12 the specification does not provide adequate description about the limitation “sensing an alternating test current”, “detecting a zero crossing for the alternating test current”, and alternating test current is relatively low in comparison with an amperage of the current switched by the switching apparatus”.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor has in possession of the claimed invention.
The Applicant’s specification for example teach in paragraph [0009] lines 5-7 “In addition, a (perhaps connectably configured) circuit for deriving a test current from the phase conductor via a ground conductor is provided”; paragraph [0010] lines 4-8 “The method involves a test current being sensed, the sensed test current being evaluated and, in this case, a zero crossing being detected for an alternating current and closing of a switch arranged in a phase conductor being prompted in accordance with the time of the zero crossing”; paragraph [0033] lines 2-3 “the evaluation apparatus is configured to detect a zero crossing for an alternating current”. Throughout the Applicant’s specification, teach a “test current” and an “alternating current” but does not teaches an alternating test current, neither teaches that the “test current” and the “alternating current” are the same current (emphasis added). Clarification is request.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 2, 4, 7 – 8, 10 – 14, and 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1, 10, and 12, the phrase “alternating test current” renders the claim indefinite. It is unclear because the specification does not provide support for an alternating test current, the throughout specification teach a “test current” and an “alternating current” (i.e., see paragraphs [0009], [0010], [0033], etc.) but do not teaches an alternating test current. In addition, it’s unclear if the alternating test current is a second test current that is different from the test current that is recited in claim 1, line 9 and claim 12, line 4 or is the same test current. Clarification is required.  For purposes of the examination, the phrase has been interpreted as “test current”.
Claims 2, 4, 6 – 8, 10 – 11, 13 – 14, and 16 – 18 are indefinite by dependence on claim 1.
With regard to claim 1, recites the limitation “the detected test current” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of the examination, the limitation has been interpreted as “a detected test current”.
Claims 2, 4, 6 – 8, 10 – 11, 13 – 14, and 16 – 18 are indefinite by dependence on claim 1.
With regard to claim 12, recites the limitation “the sensed test current” in line 4 in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of the examination, the limitation has been interpreted as “a sensed test current”.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.
Regarding to the limitation recited in claim 1 and 12 “wherein an amperage of the alternating test current is relatively low in comparison with an amperage of the current switched by the switching apparatus” in light of the specification (i.e., [0009], [0031]) has been interpreted as the amperage or amplitude of the test current is preferably low in comparison with the amperage or amplitude of the current switched by the switching apparatus (e.g. a value of between 1 and 2 mA for the amplitude of the test current would be a suitable choice).

Allowable Subject Matter
Claim(s) 1 - 2, 4, 7 - 8, 10 - 14, 16 - 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The claimed combination found within independent claims 1 and 12 are considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Mandelhi (DE 202012012590 U1) and Hein (US 8,692,557 B2). Regarding claim 1, Mandelhi teaches a switching apparatus (Fig. 1 – Fig. 6) for switching a current, comprising: a phase conductor (21 – Fig. 4); a switch (20 – Fig. 4), connected to the phase conductor (21 – Fig. 4), to switch a transmission of current via the phase conductor (21 – Fig. 4); a circuit (42 – Fig. 4) to derive an test current (IP - Fig. 4) (Abstract , lines 3-4) from the phase conductor (21 – Fig. 4) via a ground conductor (PE – Fig. 4); a sensing apparatus (43 – Fig. 4) to detect the test current (IP - Fig. 4); an evaluation apparatus (50 – Fig. 4) to evaluate the detected test current (IP - Fig. 4) ([0029] line 3), [0044] lines 1-4).  Hein teaches a ground monitor (16 – Fig. 1-Fig. 4) configured to measure ground continuity of the wall outlet (20 – Fig. 1) and to permit or prevent a transfer of energy between the wall outlet (20 - Fig. 1) and the vehicle according to the ground continuity measurement, such as by controlling opening and closing of a relay (24 – Fig. 1). The ground monitor (16 – Fig. 1) is shown to include the relay (24 – Fig. 1) to demonstrate one type of control that may be implemented to prevent vehicle charging in the event of an unacceptable ground continuity measurement.  A signal generator (54 – Fig. 2) applies the test current in moments in which the current flowing through the hot plug is at a zero-crossing.  Regarding claim 12, Mandelhi teaches a method for switching a current using a switching apparatus (Fig. 1 – Fig. 6), the method comprising: sensing a test current (IP - Fig. 4); evaluating the sensed test current (IP - Fig. 4). Hein teaches identifying continuity of a ground conductor (col. 2, lines 10-18). 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a control apparatus, connected to the phase conductor, to control opening and 
Claim(s) 2, 4, 7 - 8, 10 - 11, 13 - 14, and 16 - 18 would be allowed by dependence on claim 1.
With regard to claim 12, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “detecting a zero crossing for the test current; prompting a closing of a switch, connected to a phase conductor of the switching apparatus, in accordance with a time of the zero crossing wherein an amperage of the test current is relatively low in comparison with an amperage of the current switched by the switching apparatus.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Please see attached PTO-892.
Elms (US 2004/0174173 A1) teaches a circuit analyzer tests a power circuit including an earth leakage ground fault circuit interrupter, a receptacle, and a line, a neutral and a ground electrically connected between the circuit interrupter and the receptacle.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836